CCA 20110248. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, and in view of United States v. Goings, 72 M.J. 202 (C.A.A.F. 2013) and United States v. Gaskins, 72 M.J. 225 (C.A.A.F. 2013), it is ordered that said petition is hereby granted on the following assigned issue:
WHETHER THE ARMY COURT ERRED WHEN IT FOUND THAT THE FAILURE TO PLEAD THE TERMINAL ELEMENTS IN APPELLANT’S CASE DID NOT RESULT IN MATERIAL PREJUDICE TO APPELLANT’S RIGHT TO NOTICE WHERE THE ARMY COURT *42MERELY FOUND “INDIRECT MENTION” OF A TERMINAL ELEMENT THROUGH WITNESS TESTIMONY.
The decision of the United States Army Court of Criminal Appeals is reversed as to Charge III and its specifications and as to the sentence. The findings of guilty to Charge III and its specifications are set aside. The remaining findings are affirmed. The record is returned to the Judge Advocate General of the Army for remand to the Court of Criminal Appeals. That court may either dismiss Charge III and its specifications and reassess the sentence based on the affirmed findings, or it may order a rehearing on the affected charge and the sentence. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]